Lundberg Stratton, J.,
dissenting. I believe that disorganization is an insufficient excuse in mitigation. Nor has the respondent adequately, explained how his life-long depression, which was allegedly being treated, contributed to this neglect. I would also disagree that Scholtes and Kopis were not materially harmed; they lost their right to appeal an adverse ruling. Therefore, I would find that the seriousness of the respondent’s conduct warrants that he be suspended from the practice of law for eighteen months, with twelve months stayed, during which he would be subject to probation and monitoring by one or more attorneys in good standing. Thus, I respectfully dissent.